Citation Nr: 0000002	
Decision Date: 01/03/00    Archive Date: 12/28/01

DOCKET NO.  94-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than November 
25, 1991, for the award of compensation under the provisions 
of 38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm 
secondary to coronary artery bypass graft.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right eye disability, secondary to combat wounds.

3.  Entitlement to service connection for tinnitus.

4.  Other issues to be clarified.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of January 1996, which denied service connection for 
tinnitus, June 1996, which assigned an effective date of 
November 25, 1991, for the award of compensation under the 
provisions of 38 U.S.C.A. § 1151 for a paralyzed left 
hemidiaphragm, and January 1997, which denied the veteran's 
attempt to reopen his claim for service connection for a 
right eye disability, claimed secondary to combat injury 
residuals.  In February 1999, the case was remanded to the 
RO.  A hearing was held in June 1999 in Lincoln, Nebraska, 
before Jeff Martin, who is a member of the Board and was 
designated by the chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 1991).  

In addition to the issues set forth on the title page of this 
decision, an appeal was perfected as to the issue of 
entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  
However, in November 1994, the veteran was granted a total 
schedular rating, effective in December 1992, prior to the 
date of his claim for a total rating based on 
unemployability, thus rendering that appeal moot.  See 
38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In addition, 
although the issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits was listed on the 
title page of the prior remand, a substantive appeal as to 
this issue is not of record, and, accordingly, the issue is 
not properly before us.  See 38 C.F.R. § 20.200 (1999).  
Additional issues concerning entitlement to compensation 
under 38 U.S.C.A. § 1151 for subretinal neovascular membrane 
and additional heart disability, and service connection for 
heart disability secondary to service-connected disabilities 
will be addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  The initial claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm, 
secondary to coronary artery bypass graft performed in August 
1983, was received in May 1989, and denied by the RO in an 
unappealed rating decision dated in January 1991.   

2.  In March 1992, the veteran submitted a statement in which 
he disagreed with the January 1991 rating decision; the RO 
construed this statement as an attempt to reopen the claim.

3.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for a paralyzed left hemidiaphragm, secondary to coronary 
artery bypass graft performed in August 1983, was granted by 
the RO in May 1995.

4.  In June 1996, the veteran was assigned an effective date 
of November 25, 1991, the effective date of the revised 
regulation, 38 C.F.R. § 3.358, which implements 38 U.S.C.A. 
§ 1151.  

5.  Service connection for an eye disability, including 
secondary to combat wounds, was denied by the Board in March 
1986.  

6.  Service connection for a scar of the right eye was denied 
by the RO in July 1993.  

7.  Evidence received since those determinations includes 
medical evidence, dated subsequent to both determinations, of 
a current right eye disability, attributed to a shrapnel 
injury, competent evidence which was not of record at the 
time of the previous determination, and which bears 
substantially and directly on the matter in question.  

8.  Chronic tinnitus had its onset during active military 
service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
25, 1991, for the award of compensation under the provisions 
of 38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm 
secondary to coronary artery bypass graft are not met.  
38 U.S.C.A. §§ 1151, 5101, 5107, 5110 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.114, 3.358, 3.400 (1995 & 1998). 

2.  The claim for service connection for a right eye 
disability, secondary to combat wounds, is reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim of entitlement to service connection for a 
right eye disability, secondary to combat wounds, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  

4.  Tinnitus was incurred during active wartime service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Earlier Effective Date 

In May 1995, the RO granted the veteran compensation pursuant 
to 38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm.  In 
June 1996, the RO assigned an effective date of November 25, 
1991, for the award of benefits for the disability, evaluated 
20 percent disabling.  The veteran appealed that effective 
date, claiming that the effective date should be the date of 
the surgery, in August 1983.  The Board initially finds that 
the appellant's claim as to this issue is well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, it is 
not inherently implausible.  The Board also finds that the 
facts relevant to the issue on appeal have been properly 
developed and that the VA satisfied its statutory obligation 
to assist the appellant in the development of facts pertinent 
to the claim. Id.

VA hospital records show that the veteran was admitted in 
August 1983 with a history of a myocardial infarction in 
1973, increasing angina pain, and a recent strongly positive 
exercise tolerance test.  He underwent cardiac 
catheterization, which disclosed life threatening coronary 
artery lesions, and he was transferred to another VA 
hospital, where he underwent quintuple vessel coronary artery 
bypass.  In September 1983, he was transferred back to the 
first hospital.  During that hospitalization, it was 
discovered that the veteran had a paralyzed left 
hemidiaphragm, which was felt to be secondary to the surgery.  
He was discharged in November 1983.  

A pulmonary examination was conducted in July 1994 by A. 
Chakraborty, M.D., who noted that paralysis of the 
hemidiaphragm was a relatively common complication of open 
heart surgery.  According to a VA Medical Memorandum, dated 
in May 1995, the paralysis of the veteran's left 
hemidiaphragm had probably occurred during the bypass 
surgery, and was an unforeseen and unintended consequence of 
the 1983 surgery.  The Memorandum did not indicate that 
negligence or other VA fault had been present.

In May 1995, the RO granted the veteran's claim for 
compensation for a paralyzed left hemidiaphragm, and in June 
1996, an effective date of November 25, 1991, for the award 
of benefits was assigned.  The veteran appealed that 
effective date, claiming that the effective date should be 
the date of the surgery, in August 1983, because that is when 
the additional disability occurred.  

The effective date of the award of disability compensation 
due to VA hospitalization or treatment is the date injury or 
aggravation was suffered if claim is received within 1 year 
after that date; otherwise, the date of receipt of claim.  
38 U.S.C.A. § 5110(c) (West 1991); 38 C.F.R. § 3.400(i)(1) 
(1999).  The veteran did not file a claim for compensation 
for a paralyzed left hemidiaphragm until May 1989, more than 
one year after the VA treatment which resulted in the injury.  
Under 38 U.S.C. § 5101(a), "[a] specific claim in the form 
prescribed by the Secretary ... must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  (Emphasis added).  
Jones v. West, 136 F.3d 1296, 1299 (1998).  "Section 5101(a) 
is a clause of general applicability and mandates that a 
claim must be filed in order for any type of benefit to 
accrue or be paid."  Id.  Consequently, the effective date 
could not, in any event, predate the veteran's May 1989 
claim.  

Further, the May 1989 claim was disallowed by a rating 
decision dated in January 1991, on the basis that the injury 
was considered to be a surgical risk associated with the 
surgical procedure, and there was no evidence showing 
carelessness, negligence, lack of proper skill, or other 
indication of fault on the part of the VA.  A notice of 
disagreement with this determination was not received within 
one year of the January 29, 1991, notification to the 
veteran; accordingly, that decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104 (1999).  

The veteran has stated, in connection with the current 
appeal, that he did in fact file a notice of disagreement 
within one year of the January 1991 notification to him of 
the decision.  However, the claims file does not contain any 
record of such a communication.  There is a presumption of 
regularity under which it is presumed that government 
officials "have properly discharged their official duties."  
United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 
(1926).  This presumption of regularity in the administrative 
process may be rebutted by "clear evidence to the 
contrary."  Schoolman v. West, 12 Vet.App. 307, 311 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, 
there is a rebuttable presumption that VA properly discharged 
its official duties by properly handling claims submitted by 
the veteran.  The veteran's statement, alone, is not the type 
of clear evidence to the contrary which would be sufficient 
to rebut the presumption of regularity.  Schoolman, 
Mindenhall.  

Moreover, in a letter dated and received in March 1992, the 
veteran referred to the January 29, 1991, letter, noting that 
he disagreed with the determination that there was no VA 
fault involved in the 1983 surgery, and containing 
contentions that negligence and poor judgment had been 
involved in the creation of the additional disability.  He 
did not refer to any earlier correspondence regarding the § 
1151 issue.  He did, however, reference a December 1991 
letter from himself; review of this letter, which deals with 
an apportionment claim, does not disclose any mention of the 
§ 1151 issue.  Consequently, the weight of the evidence is 
against the veteran's assertion that he submitted a timely 
notice of disagreement with the January 1991 determination, 
and the presumption of administrative regularity is not 
rebutted. 

In December 1992, the veteran was informed that adjudication 
of claims involving § 1151 had been suspended pending the 
final appellate resolution of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), a Court decision that had invalidated 38 
C.F.R. § 3.358(c)(3), on the grounds that the element of 
fault required by the regulatory provision was beyond the 
scope of the authorizing statute, 38 U.S.C.A. § 1151 
(formerly § 351).  In December 1994, the Supreme Court 
affirmed the lower courts' decisions in Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994), and 38 C.F.R. § 3.358(c)(3) 
was subsequently amended to conform with the Supreme Court's 
decision.  The revised regulations, issued in March 1995, did 
not require negligence on the part of the VA for the veteran 
to prevail.  (Although the statute was amended, effective in 
October 1997, to require negligence on the part of the VA, 
the veteran's case is not affected by that amendment.  See 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1997).)  The amendments 
were made effective retroactive to November 25, 1991, the 
date of the original Gardner decision.  

The RO, construing the veteran's March 1992 statement as a 
reopened claim, awarded compensation for a paralyzed left 
hemidiaphragm, effective November 25, 1991, pursuant to the 
amended regulation and 38 U.S.C.A. § 5110(g).  According to 
that statutory provision, where compensation is awarded 
pursuant to a liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
38 U.S.C.A. § 5110(g) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.114 (1999).  (Emphasis added.)

Further, two precedent opinions issued by the VA Office of 
General Counsel hold that an effective date of an award of 
compensation or pension based upon judicial precedents alone 
may be no earlier than the date of receipt of the claim 
therefor, but that an award predicated upon an amendment to a 
regulation which was prompted by a judicial precedent, 38 
U.S.C.A. § 5110(g) should be applied in assigning the 
effective date if to do so would be to the benefit of the 
claimant.  VAOPGCPREC 9-94 (O.G.C. Prec. 9-94) and VAOPGCPREC 
10-94 (O.G.C. Prec. 10-94).  

The denial of the veteran's claim in 1991 was based on the 
RO's conclusion that the paralyzed left hemidiaphragm was a 
surgical risk associated with the bypass procedure, and that 
there was no evidence showing carelessness, negligence, lack 
of proper skill, or other indication of fault on the part of 
the VA.  The grant of compensation pursuant to § 1151 was 
based on the revised regulation, which removed the necessity 
of a showing of VA fault.  Since the date of claim was in 
March 1992, it is to the veteran's benefit to apply 
38 U.S.C.A. § 5110(g), which permits a retroactive effective 
date of November 25, 1991, the effective date of the 
regulation upon which the grant of benefits was based.  
However, there is no authority on which to base the grant of 
an effective date prior to that date, under the facts of this 
case.  Accordingly, the benefit of the doubt doctrine does 
not apply and the veteran's claim must be denied.  38 
U.S.C.A. § 5107(b) (West 1991).  

B.  Right Eye Disability

1.  New and Material Evidence

Entitlement to service connection for an eye disorder with 
loss of vision was denied by the Board in March 1986, 
including as secondary to a service-connected shell fragment 
wound of the right temple.  That decision is final.  
38 U.S.C.A. §§ 7103, 7104 (West 1991 & Supp. 1999).  In 
addition, service connection for a scar of the right eye was 
denied by the RO in July 1993; that decision is also final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104 (1998).  
However, if new and material evidence is received with 
respect to a claim which has been disallowed, the claim will 
be reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last time that the claim was finally disallowed on any basis 
must be considered.  Evans v. Brown, 9 Vet.App. 27 (1996).  
However, the RO decision in July 1993 did not include the 
aspect of secondary service connection, the attempt to reopen 
must be considered in light of both of these determinations.  

Subsequent to the RO's January 1997 denial of the veteran's 
attempt to reopen his claim, the U.S. Court of Appeals for 
the Federal Circuit issued a decision that altered the 
standard used to determine whether evidence is "new and 
material."  Specifically, requirement of a reasonable 
possibility that the new evidence would result in a change in 
outcome, as set forth in Colvin v. Derwinski, 1 Vet.App. 171 
(1991), was found to be more stringent than, as well as 
inconsistent with, the pertinent regulation.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  According to Hodge, "new 
and material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (1998); 
Hodge.  Accordingly, the veteran's claim must be considered 
pursuant to the Hodge standard.  See Karnas v. Derwinski, 1 
Vet.App. 308 (1991). 

Evidence of record at the time of the March 1986 Board 
decision included service medical records which documented 
that in August 1944, the veteran sustained multiple shell 
fragment wounds, to the right hip, penetrating to the 
abdomen, the right arm, and the right temporal region of the 
scalp.  Skull X-rays taken that month did not disclose any 
foreign bodies.  In October 1944, conjunctivitis was noted.  
In December 1944, physical examination of the head, including 
special senses, was noted to be normal except for a well-
healed, two-centimeter scar over the right temporal region.  
The veteran was discharged in January 1945, due to his combat 
wounds.  

Subsequent to service, a VA examination in November 1945 
disclosed a small, well-healed scar at the hairline of the 
right temporal region.  On a VA examination in August 1947, 
the external and internal structures of each eye were noted 
to be normal, and visual acuity was 20/20, bilaterally.  In 
October 1975, examination of the eyes disclosed the pupils to 
be round, regular, equal, and reactive to light and 
accommodation.  The sclerae and conjunctivae were negative, 
and extra-ocular movements were intact.  A VA ophthalmology 
consultation in October 1983 disclosed a slight depression of 
the right orbital rim from a previous injury.  The macula and 
retina were within normal limits.  The file also contained a 
statement dated in March 1985, from A. Allie, M.D., who wrote 
that there were two superior macular scars in the right eye.  

Based on this evidence, the Board denied the claim in March 
1986, on the basis that the service records did not disclose 
any traumatic pathology of the eyes, and that current eye 
disability was not shown to be related to service, or to be 
secondary to the right temple shell fragment wound.  

In January 1993, a VA evaluation disclosed a scar to the 
right eye peripherally at nine o'clock.  In July 1993, the RO 
denied service connection for a right eye scar on the basis 
that it had first been shown many years after service.

Evidence received since these determinations includes the 
report of an October 1993 VA examination which includes a 
diagnosis of "loss of vision, including peripheral vision, 
right eye, secondary to shrapnel wound, right temple."  In 
addition, according to a May 1996 VA ophthalmology 
consultation, funduscopic examination disclosed a large 
central macular scar in the right eye, "probably [secondary] 
to reactivation of old retinal scar from shrapnel injury," 
and a slit lamp examination disclosed an "old f[oreign 
b[ody] scar of cornea."  

This medical evidence of a current right eye disability 
attributed to service is new, and is so significant that it 
must be considered in connection with the evidence previously 
of record.  38 C.F.R. § 3.156(a) (1999); Hodge.  In this 
regard, for the purpose of determining whether evidence is 
new and material, evidence is presumed credible and accorded 
full weight; the evidence is weighed and credibility assessed 
after the claim is reopened.  Justus v. Principi, 3 Vet.App. 
510 (1993).  Accordingly, the claim is reopened with the 
submission of new and material evidence.  

2.  Well-Grounded Claim

Since the claim for service connection for a right eye 
disability is reopened, the claim must next be reviewed in 
light of all the evidence, new and old, to determine whether 
a well-grounded claim has been submitted.  Elkins v. West, 12 
Vet.App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  In order for a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps 
v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).  Where the determinative issue involves 
medical causation or etiology, or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.   

As discussed above, the veteran has diagnoses of disability, 
or disabilities, of the right eye, medically attributed to a 
shrapnel wound.  Additionally, he served in combat, and it is 
documented that he sustained shrapnel wounds during service.  
Accordingly, all three elements have been met, and the claim 
is well-grounded.  In this regard, for the purpose of 
determining whether a claim is well grounded, evidence is 
presumed credible and accorded full weight; the evidence is 
weighed and credibility assessed at the merits stage.  See 
King v. Brown, 5 Vet.App. 19 (1993).   

C.  Service Connection -- Tinnitus

As noted above, a well-grounded claim requires (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps.  Lay evidence may suffice in 
circumstances in which the determinative issue does not 
require medical expertise, such as the occurrence of an 
injury or the recounting of symptoms.  Cohen v. Brown, 10 
Vet. App. 128, 136 (1997); Heuer v. Brown, 7 Vet.App. 379 
(1995).  The veteran contends that he has suffered from 
tinnitus continuously since service, and a June 1994 VA 
examination diagnosed tinnitus.  Subsequently dated medical 
records have shown continued complaints of tinnitus.  Since 
the veteran is competent to report the symptoms of tinnitus, 
his contentions, together with the current diagnosis, are 
sufficient to well ground the claim.  Epps.  

Further, the relevant facts have been properly developed, 
and, accordingly, the statutory duty of the Department of 
Veterans Affairs (VA) to assist in the development of a well-
grounded claim has been satisfied.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  Because the 
veteran has been afforded an opportunity to appear at a 
hearing, and his contentions and evidence submissions have 
been focused on the merits of the claim, we also do not 
believe the appellant will be prejudiced by our deciding the 
case at this time on the merits.  Bernard v. Brown, 4 
Vet.App. 384 (1993).   

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  In general, service connection will be established 
if the evidence supports the claim or is in relative 
equipoise; only if a fair preponderance of the evidence is 
against the claim will the claim be denied.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

Service medical records do not contain any mention of 
tinnitus, including on the separation examination, and 
tinnitus was first medically noted decades after service.  
However, the veteran contends that tinnitus occurred during 
combat situations, as a result of acoustic trauma.  His 
service records conclusively document combat exposure, as 
well as shell fragment wounds.  Consequently, the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  As interpreted 
by the Court, this statute requires a three-step sequential 
test to determine service connection for disabilities claimed 
to have been incurred during combat.  Collette v. Brown, 82 
F.3d 389 (1996)  Specifically, Collette requires that there 
be (1) satisfactory evidence of service incurrence, which is 
(2) consistent with the circumstances of combat service, and, 
if so, (3) whether there is clear and convincing evidence to 
rebut a presumption of service connection.  However, 
recently, the Court explicitly limited the three-step 
Collette analysis to the question of service incurrence, and 
not to the question of nexus to service or to current 
disability.  Kessel v. West, 13 Vet.App. 9 (1999).  

As to determining service incurrence, the veteran has 
provided written statements regarding his inservice acoustic 
trauma, and concomitant ringing in the ears (tinnitus).  He 
states that he has suffered from tinnitus continuously since 
his combat exposure in service, during which time he 
sustained acoustic trauma.  The VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, has recognized that tinnitus 
may result from acoustic trauma.  See 38 C.F.R. Part 4, 
Code 6260 (1998) (amended in 1999 to remove requirement of 
causal factors from compensable rating criteria).  The Rating 
Schedule also identifies tinnitus as a "subjective" 
symptom.  38 C.F.R. § 8046 (1999).  Consequently, the 
veteran's history, under the limited circumstances of this 
case where the veteran is competent to provide the evidence, 
fulfills the first two prongs of the test, i.e., satisfactory 
evidence of service incurrence, which is consistent with the 
circumstances of the veteran's combat service.  See Collette.  
Turning to the third step, whether the presumption of service 
incurrence is rebutted by clear and convincing evidence, the 
absence of any contemporaneous account of tinnitus in 
service, or for many years thereafter, alone, is not "clear 
and convincing" evidence to the contrary, and does not rebut 
the presumption of service incurrence.  Accordingly, we find 
that the veteran experienced tinnitus in service.

As to whether service connection is warranted, there is 
current medical evidence noting a diagnosis of tinnitus, and 
several medical reports showing complaints of tinnitus.  As 
to a nexus to service, the veteran has testified that he has 
had tinnitus continuously since service.  However, we note 
that there are factors which militate against the veteran's 
claim.  Most significant is the absence of any 
contemporaneous record of tinnitus for many years after 
service, despite the veteran's current statement that he 
noticed both symptoms in service.  In addition, although a 
history of tinnitus is noted on several medical records 
created during the past few years, the actual diagnosis of 
tinnitus, in June 1994, was based on history provided by the 
veteran, much of which is not consistent with the report of 
the veteran's combat wounds, as described in the service 
medical records.  

Nevertheless, the medical records which do show a history of 
tinnitus have consistently related its onset to service.  
Moreover, we find the absence of a 

contemporaneous account plausibly explained by the presence 
of severe abdominal wound residuals and other injuries and 
symptoms, which may have minimized the importance of 
tinnitus.  Additionally, no other cause for the veteran's 
current tinnitus has been suggested.  Particularly in view of 
the subjective nature of tinnitus, the evidence supporting a 
nexus between service tinnitus and current tinnitus is in 
equipoise.  With the resolution of all reasonable doubt in 
the veteran's favor, service connection for tinnitus is 
warranted.  


ORDER

Entitlement to an effective date earlier than November 25, 
1991, for the award of compensation under the provisions of 
38 U.S.C.A. § 1151 for a paralyzed left hemidiaphragm 
secondary to coronary artery bypass graft, is denied.

The claim for entitlement to service connection for a right 
eye disability, secondary to combat wounds, is reopened by 
the submission of new and material evidence, and is well 
grounded.  To this extent only, the appeal as to that issue 
is granted.

Service connection for tinnitus is granted.


REMAND

A.  Service Connection For Right Eye Disability, Due To 
Combat

As discussed above, the claim for service connection for a 
right eye disability, secondary to combat wounds, is well-
grounded; consequently, VA has a duty to assist the veteran 
in the development of his claim.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990); see also 
Morton v. West, 12 Vet. App. 477 (July 14, 1999), req. for en 
banc consideration by a judge denied, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  

The veteran contends that he has a right eye disability that 
was either incurred as a direct result of a shell fragment 
wound, or that it developed secondary to the service-
connected shell fragment wound of the right temple.  As 
discussed above regarding tinnitus, because the veteran's 
claim is based on combat, the provisions of 38 U.S.C.A. § 
1154(b) (West 1991) are for application in deciding the 
merits of the claim.  Under applicable case law, this statute 
requires a three-step sequential test to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
The first two prongs of the test are (1) satisfactory 
evidence of service incurrence, which is (2) consistent with 
the circumstances of the veteran's combat service.  If these 
two elements are met, there is a presumption of service 
connection, and the third step of the test requires a 
determination as to whether the presumption of service 
connection is rebutted by clear and convincing evidence.  
"Clear and convincing" evidence has been defined as "more 
than a preponderance" of the evidence.  Arms v. West, 12 
Vet.App. 188, 196 (1999).  

However, 38 U.S.C.A. § 1154(b) only applies to the question 
of service incurrence, and not to the question of nexus to 
service.  Kessel v. West, 13 Vet.App. 9 (1999);  Brock v. 
Brown, 10 Vet.App. 155, 162 (1997); Libertine v. Brown, 9 
Vet.App. 521 (1996); Beausoleil v. Brown, 8 Vet.App. 459, 464 
(1996).  In a recent decision, the court explicitly limited 
the three-step Collette analysis, involving whether there is 
(1) satisfactory evidence of service incurrence, which is (2) 
consistent with the circumstances of the veteran's combat 
service, and, if so, (3) whether the presumption of service 
connection is rebutted by clear and convincing evidence, only 
applies to determining service incurrence, and not to 
questions of nexus or current disability.  Kessel.  
Similarly, 38 U.S.C.A. § 1154(b) does not apply to questions 
of secondary service connection.  See Libertine.  

Moreover, unlike the claim involving tinnitus, resolution of 
this claim requires medical expertise, because the disability 
is not subject to lay observation.  Heuer.  The medical 
picture is further complicated by the presence of several 
diagnoses involving the right or both eyes, and conflicting 
medical opinions regarding the relationship to service, or to 
service-connected disability, of certain diagnosed disorders.  
In this regard, no disability involving the right eye area 
was diagnosed until October 1983, when a slight depression of 
the right orbital rim from a previous injury was noted.  In 
March 1985, A. Allie, M.D., diagnosed two superior macular 
scars in the right eye.  D. Forgey, M.D., examined the 
veteran in June 1994; he diagnosed bilateral nuclear 
sclerosis cataracts, bilateral age related macular 
degeneration, and a chorioretinal scar of the right eye.  He 
noted that the level of cataracts and macular degeneration 
were consistent with age, and that if the cataract changes 
had been due to the shell fragment wound of the right temple, 
the posterior subcapsular component should be in the right 
eye or both eyes and not just the left eye.  The macular 
scar, which was small enough to have been potentially missed 
on a quick evaluation, was probably not contributing 
significantly to any of his ocular complaints.  There was a 
slight contraction of the visual field in the right eye, felt 
to possibly be due to poor patient reliability and effort.  

According to correspondence from M. Mota, M.D., the veteran 
was seen in October 1995 with a sudden deterioration of 
vision in the right eye; examination disclosed a subretinal 
neovascular membrane.  Dr. Mota treated the disorder, and 
when seen for follow-up a week later, the veteran's vision 
had improved substantially.  However, a follow-up appointment 
in December 1995 disclosed that the subretinal neovascular 
membrane had recurred, and was too large for laser treatment.  
His vision was "counting fingers" in that eye.  In May 
1996, the veteran was referred to an evaluation by J. 
Campbell, M.D., who reported an old foreign body scar of the 
cornea, and a large central macular scar in the right eye, 
probably secondary to reactivation of old retinal scar from 
shrapnel injury.  Cataracts, worse on the left, were also 
diagnosed.  However, Dr. Campbell again evaluated the veteran 
in May 1997, at which time he did not attribute any of the 
veteran's right eye disability to shrapnel injury.  He also 
had the veteran's VA records available for review.  The 
diagnoses were permanent legal blindness in the right eye 
secondary to macular scar post laser treatment for subfoveal 
neovascular membrane; peripheral chorioretinal scar of the 
right eye, unknown etiology; cataracts in both eyes; and 
early macular degenerative changes in the left eye.  

Thus, in view of the foregoing, the veteran must be afforded 
an examination, to ascertain whether any or all of his right 
eye disability is due to a shrapnel wound, or to service-
connected residuals of a shrapnel wound to the right temple.  

B.  Additional Issues

In September 1997, the RO denied the veteran's claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
subretinal neovascular membrane, claimed as a result of delay 
in VA treatment in October 1995.  The veteran submitted a 
notice of disagreement in January 1998, and presented 
testimony as to that issue at his hearing before the 
undersigned in June 1999.  However, he has not been furnished 
a statement of the case which addresses that issue.  The 
Court has held that where a notice of disagreement has been 
submitted, but no statement of the case has been issued, the 
Board must remand the case to the RO for the issuance of a 
statement of the case.  Manlincon v. West, 12 Vet.App. 238 
(1999).  

Similarly, a statement of the case has not been furnished in 
response to the September 1997 notice of disagreement with 
the September 1997 rating decision denying compensation under 
38 U.S.C.A. § 1151 for additional heart disability claimed to 
have been incurred during a VA hospitalization in 1983.  
However, the veteran did not present testimony concerning 
that issue in the June 1999 hearing, and the veteran's 
representative stated at the hearing that they had 
"eliminated a couple" of issues when discussing the case 
prior to the hearing.  Additionally, the veteran did not 
testify concerning the issue of service connection for a 
heart disability claimed secondary to service-connected 
combat disabilities, although an appeal as to that issue has 
been perfected.  Nevertheless, the eliminated issues were not 
specified at the hearing, and there is no written withdrawal 
of any of the appealed issues of record, as is required by 
38 C.F.R. § 20.204 (1999).  

Moreover, the veteran was granted service connection for 
"atherosclerotic heart disease, status post myocardial 
infarction, coronary artery bypass graft and angina," 
secondary to tobacco use of service onset, in August 1998, 
evaluated as 60 percent disabling.  However, that rating 
decision also continued a 100 percent nonservice-connected 
evaluation for "ASHD, s[tatus] p[ost] bypass graft" which 
had been in effect since 1983.  In addition to an apparent 
duplication of at least part of the heart disease contained 
in these two disability ratings, the service connected heart 
disease is rated only 60 percent disabling, whereas 
previously the veteran's heart disease was rated 100 percent 
disabling.  These errors and/or discrepancies must be 
resolved by the RO, and if the RO determines that there is 
additional heart disease which is not service-connected, 
appellate development must be undertaken concerning the 
relevant issues, as described below.  

Finally, the RO is advised that the Court has found that a 
remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).   

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand Court scrutiny.  Accordingly, to ensure 
that the VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following:

A.  Service Connection For Right Eye 
Disability, 
Due To Combat:

1.  The veteran should be scheduled for an 
examination by an ophthalmologist to 
determine whether any or all of his right 
eye disorders are due to or consistent 
with a claimed shrapnel injury in service, 
or due to service-connected residuals of a 
shrapnel wound to the right temple.  Prior 
to conducting the examination, the 
examiner should be provided a copy of this 
remand and the veteran's claims folder and 
should review the veteran's medical 
history, to include the service medical 
records, the VA examinations dated in 
November 1945, August 1947, and October 
1975; the ophthalmology consult dated in 
October 1983; the March 1985 statement of 
A. Allie, M.D., the October 1993 VA 
examination; the June 1994 evaluation by 
D. Forgey, M.D., the correspondence dated 
in 1995 and 1996 from M. Mota M.D., the 
May 1996 and May 1997 evaluations by Dr. 
Campbell, and VA treatment records, 
particularly outpatient treatment records 
dated in October 1995, May 1996, and 
September 1996.  In addition, a detailed 
history should be obtained from the 
veteran.  

Any studies needed to address the above 
questions, or to resolve questions raised 
by the record or the examination, should 
be accomplished prior to a final opinion.  
All conclusions should be explained in 
detail, and the examiner should also 
explain why he or she disagrees with 
medical evidence of record that reaches 
the opposite conclusion as to whether a 
shrapnel injury caused a right eye 
disability.  The evidence relied upon for 
the conclusions should be identified, as 
the supporting statements are essential to 
the Board's determination.  

2.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete or 
inadequate, appropriate corrective action 
should be taken.  See Stegall, supra. 

3.  Once the file has been determined to 
be ready for review, the RO should review 
the claim for service connection for an 
eye disability, with appropriate 
consideration of 38 U.S.C.A. § 1154(b), in 
light of Collette and Kessel, as discussed 
above.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto with 
additional argument and/or evidence. 

B.  Additional Issues:

1.  The RO must review the veteran's claim 
for  entitlement to compensation under 
38 U.S.C.A. § 1151 for subretinal 
neovascular membrane, claimed as a result 
of delay in VA treatment in October 1995, 
with consideration of the additional 
evidence submitted since the September 
1997 rating decision denying that issue, 
as well as the June 1999 hearing testimony 
transcript.  If the issue remains adverse 
to the veteran, he and his representative 
must be furnished a statement of the case 
regarding that issue, and provided an 
opportunity to submit a substantive 
appeal.  See Manlincon, supra.

2.  The RO should review the September 
1997 rating decision in order to reconcile 
the previous nonservice-connected rating 
of 100 percent for "ASHD, s[tatus] p[ost] 
bypass graft" with that decision's grant 
of service connection for service-
connected "atherosclerotic heart disease, 
status post myocardial infarction, 
coronary artery bypass graft and angina," 
secondary to tobacco use, and assignment 
of a 60 percent rating, and continuation 
of the nonservice-connected evaluation of 
100 percent for "ASHD, s[tatus] p[ost] 
bypass graft."  This apparent discrepancy 
should be corrected and/or explained.  

3.  If the RO finds that there is no 
remaining nonservice-connected heart 
disease, i.e., that the veteran's heart 
disease, in its entirety, is service-
connected, the RO should inform the 
veteran that the remaining issues of 
service connection for heart disease 
secondary to service-connected combat 
disabilities, and compensation pursuant to 
38 U.S.C.A. § 1151 for additional heart 
disability are moot, because no remaining 
case or controversy as to heart disease 
remains.

4.  If the RO determines that remaining 
nonservice-connected heart disease does 
exist, the veteran should be contacted and 
asked whether he wishes to continue his 
appeal for a heart disability claimed 
secondary to service-connected 
disabilities, and for compensation under 
38 U.S.C.A. § 1151 for additional heart 
disability claimed to have been incurred 
during a VA hospitalization in 1983.  If 
the veteran responds, the RO should act in 
accordance with the response.  If the 
veteran does not respond, the RO must 
assume that the veteran wishes to appeal 
both issues.  

5.  Unless the RO determines that all 
heart disability is service-connected, or 
the veteran withdraws his notice of 
disagreement, the RO must furnish the 
veteran and his representative a statement 
of the case which addresses the issue of 
compensation under 38 U.S.C.A. § 1151 for 
additional heart disability claimed to 
have been incurred during a VA 
hospitalization in 1983.  See Manlincon, 
supra.  

6.  Unless the RO determines that all 
heart disability is service-connected, or 
the veteran withdraws his appeal, the RO 
must certify the appeal for the issue of 
service connection for a heart disability 
claimed secondary to service-connected 
combat disabilities, and return that issue 
to the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
JEFF MARTIN
	Member, Board of Veterans' Appeals







